as attorney's fees and costs"), this appeal is premature and we therefore
                       lack jurisdiction to consider this appeal. Accordingly, we
                                                   ORDER this appeal DISMISSED.




                                                                                              J.
                                                                                    Douglas


                                                                                               •
                                                                                    Saitta



                       cc:            Hon. Abbi Silver, District Judge
                                      David M. Frostick
                                      Clark County Public Defender
                                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                                2
(0) 1947A


                :111'.77=a,:f 7.74.   1,17.5 7gA ,tiirzAtiz   filE211214kfMts
                                                                          -